Title: V. “A Dissertation on the Canon and the Feudal Law,” No. 3, 30 September 1765
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, 30 September 1765
        
       
      
      TO have holden their lands, allodially, or for every man to have been the sovereign lord and proprietor of the ground he occupied, would have constituted a government, too nearly like a commonwealth. They were contented therefore to hold their lands of their King, as their sovereign Lord, and to him they were willing to render homage: but to no mesne and subordinate Lords, nor were they willing to submit to any of the baser services. In all this, they were so strenuous, that they have even transmitted to their posterity, a very general contempt and detestation of holdings by quit rents: As they have also an hereditary ardor for liberty and thirst for knowledge.
      They were convinced by their knowledge of human nature derived from history and their own experience, that nothing could preserve their posterity from the encroachments of the two systems of tyranny, in opposition to which, as has been observed already, they erected their government in church and state, but knowledge diffused generally thro’ the whole body of the people. Their civil and religious principles, therefore, conspired to prompt them to use every measure, and take every precaution in their power, to propagate and perpetuate knowledge. For this purpose they laid, very early the foundations of colleges, and invested them with ample priviledges and emoluments; and it is  remarkable, that they have left among their posterity, so universal an affection and veneration for those seminaries, and for liberal education, that the meanest of the people contribute chearfully to the support and maintenance of them every year, and that nothing is more generally popular than projections for the honour, reputation and advantage of those seats of learning. But the wisdom and benevolence of our fathers rested not here. They made an early provision by law, that every town consisting of so many families, should be always furnished with a grammar school. They made it a crime for such a town to be destitute of a grammar school master, for a few months, and subjected it to an heavy penalty. So that the education of all ranks of people was made the care and expence of the public in a manner, that I believe has been unknown to any other people ancient or modern.
      The consequences of these establishments we see and feel every day. A native of America who cannot read and write is as rare an appearance, as a Jacobite or a Roman Catholic, i. e. as rare as a Comet or an Earthquake. It has been observed, that we are all of us, lawyers, divines, politicians and philosophers. And I have good authorities to say that all candid foreigners who have passed thro’ this country, and conversed freely with all sorts of people here, will allow, that they have never seen so much knowledge and civility among the common people in any part of the world. It is true, there has been among us a party for some years, consisting chiefly not of the descendants of the first settlers of this country but of high churchmen and high statesmen, imported since, who affect to censure this provision for the education of our youth as a needless expence, and an imposition upon the rich in favour of the poor—and as an institution productive of idleness and vain speculation among the people, whose time and attention it is said ought to be devoted to labour, and not to public affairs or to examination into the conduct of their superiours. And certain officers of the crown, and certain other missionaries of ignorance, foppery, servility and slavery, have been most inclined to countenance and increase the same party. Be it remembred, however, that liberty must at all hazards be supported. We have a right to it, derived from our Maker. But if we had not, our fathers have earned, and bought it for us, at the expence of their ease, their estates, their pleasure, and their blood. And liberty cannot be preserved without a general knowledge among the people, who have a right from the frame of their nature, to knowledge, as their great Creator who does nothing in vain, has given them understandings, and a desire to know—but besides this they have a right, an indisputable, unalienable, indefeasible divine right to that most dreaded, and envied kind of knowledge, I mean of the characters and conduct of their rulers. Rulers are no more than attorneys, agents and trustees for the people; and if the cause, the interest and trust is insidiously betray’d, or wantonly trifled away, the people have a right to revoke the authority, that they themselves have deputed, and to constitute abler and better agents, attorneys and trustees. And the preservation of the means of knowledge, among the lowest ranks, is of more importance to the public, than all the property of all the rich men in the country. It is even of more consequence to the rich themselves, and to their posterity. The only question is whether it is a public emolument? and if it is, the rich ought undoubtedly to contribute in the same proportion, as to all other public burdens, i. e. in proportion to their wealth which is secured by public expences. But none of the means of information are more sacred, or have been cherished with more tenderness and care by the settlers of America, than the Press. Care has been taken, that the art of printing should be encouraged, and that it should be easy and cheap and safe for any person to communicate his thoughts to the public. And you, Messieurs Printers, whatever the tyrants of the earth may say of your paper, have done important service to your country, by your readiness and freedom in publishing the speculations of the curious. The stale, impudent insinuations of slander and sedition, with which the gormandizers of power have endeavor’d to discredit your paper, are so much the more to your honour; for the jaws of power are always opened to devour, and her arm is always stretched out if possible to destroy, the freedom of thinking, speaking and writing. And if the public interest, liberty and happiness have been in danger, from the ambition or avarice of any great man or number of great men, whatever may be their politeness, address, learning, ingenuity and in other respects integrity and humanity, you have done yourselves honour and your country service, by publishing and pointing out that avarice and ambition. These views are so much the more dangerous and pernicious, for the virtues with which they may be accompanied in the same character, and with so much the more watchful jealousy to be guarded against.
      
       “Curse on such virtues, they’ve undone their country.”
      
      Be not intimidated therefore, by any terrors, from publishing with the utmost freedom, whatever can be warranted by the laws of your country; nor suffer yourselves to be wheedled out of your liberty, by any pretences of politeness, delicacy or decency. These as they are often used, are but three different names, for hypocrisy, chicanery and cowardice. Much less I presume will you be discouraged by any pretences, that malignant’s on this side the water will represent your paper as factious and seditious, or that the Great on the other side the water will take offence at them. This Dread of representation, has had for a long time in this province effects very similar to what the physicians call an hydropho, or dread of water. It has made us delirious. And we have rushed headlong into the water, till we are almost drowned, out of simple or phrensical fear of it. Believe me, the character of this country has suffered more in Britain, by the pusillanimity with which we have borne many insults and indignities from the creatures of power at home, and the creatures of those creatures here, than it ever did or ever will by the freedom and spirit that has been or will be discovered in writing, or action. Believe me my countrymen, they have imbibed an opinion on the other side the water, that we are an ignorant, a timid and a stupid people, nay their tools on this side have often the impudence to dispute your bravery. But I hope in God the time is near at hand, when they will be fully convinced of your understanding, integrity and courage. But can any thing be more ridiculous, were it not too provoking to be laughed at, than to pretend that offence should be taken at home for writings here? Pray let them look at home. Is not the human understanding exhausted there? Are not reason, imagination, wit, passion, senses and all, tortured to find out satyr and invective against the characters of the vile and futile fellows who sometimes get into place and power? The most exceptionable paper that ever I saw here, is perfect prudence and modesty, in comparison of multitudes of their applauded writings. Yet the high regard they have for the freedom of the Press, indulges all. I must and will repeat it, your Paper deserves the patronage of every friend to his country. And whether the defamers of it are arrayed in robes of scarlet or sable, whether they lurk and skulk in an insurance office, whether they assume the venerable character of a Priest, the sly one of a scrivener, or the dirty, infamous, abandoned one of an informer, they are all the creatures and tools of the lust of domination.
      The true source of our sufferings, has been our timidity.
     